The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 	This action is responsive to the Amendment filed with on 06/13/2022.  Claims 3-5, 9, 11-15, 17-25 and 31-32 are pending in the case.  
Applicant’s arguments filed on 6/13/2022, with respect to non-final have been fully considered and are persuasive.  The non-final of 3/21/2022 has been withdrawn. 

Response to Arguments
Applicant's arguments filed on 06/13/2022 have been fully considered but they are not persuasive in part. 
Applicant argues 1) Hoffman in view of DiMaio do not specifically disclose “wherein the object includes text identifying the one of the robotic tool or the anatomical structure”; 2) Rosel does not disclose or even related to robotic tool; 3)  Rosel lacks a “tool reference frame”; 4) Rosel is not an analogous art; 5) Hoffman in view of DiMaio and Rosel and Yee do not disclose the subject matter of claim 17; 6)  Hoffman in view of DiMaio and Lemelson do not disclose the subject matter of claim 31.
Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
1)  As shown in Figs. 22C-23 and [0146]-[0152] of DiMaio, graphical too icons 2204 and 2206 indicates the type of surgical instruments the tools are and the menu 2302 of further control and/or functionality of the tool is context sensitive as being responsive to the type of the instrument 2104, hence it is an identification of the robotic tool.
2)-4)  Applicant’s arguments with respect to claims 3-5, 9, 11-15, 17-25 and 31-32 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
	5)  Although Hoffman initially shows the drawn box (the fovea 650, at figure 6A, is a “target window portion” ([0041]-[0042] of Hoffman), “navigation window” (see [0073] of Hoffman), or “extent area” ([0192] of Hoffman) which maps to the claimed “box”, where the location of the fovea may be adjusted- see [0180] of Hoffman, which describes that “as the surgeon’s gaze moves around the image 511N, the fovea 650 may digitally move as well to provide a magnified image where the surgeon is gazing”, “if the surgeon gazes in a location for a predetermined period of time, that area of the image may be digitally and/or mechanically automatically re-centered within the image 511N on the display devices 402L,402R”, “if instead the fovea 650 is in a fixed position in the center of the display, the surgeon's gaze off center of the image 511N for a predetermined period of time may shift the source area of interest to be in the center of the display within the fovea 650”), where a surgeon’s off-center gaze for a predetermined period of time is an indication that the surgeon wants to focus on a different area (or location) of interest, Hoffman does not explicitly teach adjusting the location of the drawn box “when an indication for such adjustment is received after causing the box to be drawn around the tracked gaze point on the viewer”.  That is, Hoffman in view of DiMaio and Buly do not disclose “initiate a calibration function” after highlighting the object to (as disclosed in Buly, the system highlights the closet object for recognition but Buly does not disclose any calibration function) adjust a gaze point and “when an indication for such adjustment is received after causing the area or volume defining shape to be drawn around the tracked gaze point on the viewer”. 
 	However, Yee discloses of initiate a calibration function” after highlighting the object to (as disclosed in Buly, the system highlights the closet object for recognition but Buly does not disclose any calibration function) adjust a gaze point and “when an indication for such adjustment is received after causing the area or volume defining shape to be drawn around the tracked gaze point on the viewer”. 
Because Yee discloses a method of calibrate the user’s gaze point with an object, such as tracking and calibrate user's gaze associated with a moving carton/icon, where if the user's gaze is calibrated, then store the calibration data, And if the user's gaze is does not match the moving icon, then the icon keeps on moving until the gaze matches.   Hence Yee’s calibration starts after the user recognizes an element/image on the display using gaze because the system will need to track user’s gaze in relativity to the moving image in order to calculate the alignment needed for the calibration.  (Fig. 8 and [0021]-[0022] of Yee “a user may be prompted to follow a moving icon on the touchscreen 2, such as an image of a bee 9 as it moves about on the touchscreen display 2. At each instant, the mobile device 1 compares the image of the user's eyes obtained from the digital camera 3 to the location of the moving icon 9 on the display 2 to learn how to correlate the image of the user's eyes to a particular location on the display 2. Since the device processor knows where the image is on the touchscreen, the processor can calculate a difference or correction factor, or otherwise adjust the image analysis rules to bring the determined location and the actual location into alignment. Such a calibration/learning process may be used to develop a set of rules for analyzing user facial images to determine a focus of gaze, such as by using well known machine learning techniques and well known image recognition techniques.”)
 	6)  Lemelson 2 discloses a stored captured image by superimposing the stored captured image over a currently displayed image of the anatomical structure; (Fig. 6C and [0086] of Lemelson 2,  once the user selects the capture image from a particular device/camera, that stored image is superimposed onto the image of the current patient).  Applicant argued that the normal field of view 72 of a displayed user’s body as shown in Fig. 6C not being “currently displayed image of the anatomical structure”.   [0062]-[0064] of Lemelson 2, the patient 34 is being overlaid with the an imaging device through a translucent mode where the patient is displayed as an image because there is an overlay display/HUD display.  
	Therefore the cited references disclose the recited limitations.	

Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 3, 9, 13, 15, 18, 25, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hoffman et al (US 20090248036 A1) in view of DiMaio et al (US 20090036902 A1) and in further view of Buly et al (US 20070249967 A1).
	Referring to claim 3, Hoffman discloses a medical robotic system (Hoffman discloses of a medical robotic system that tracks user’s gaze to perform certain function associated with robotic arts and patience.  [0043] of Hoffman) system comprising: 
 	a viewer for displaying an image of a work site (as shown in Fig. 5A of Hoffman, displaying an image on a display); 
 	a gaze tracker for tracking a gaze point of a user on the viewer ([0043]-[0044] of Hoffman, eye tracking system tracks the gaze point/pupils of the user); and 
	a processor ([0068] of Hoffman, microprocessor 302) programmed to:
	draw an area or volume defining shape, overlaid on the image, in a position determined by the gaze tracker based on the tracked gaze point on the viewer after the user has gazed on the tracked gaze point on the viewer for a programmed period of time; (as shown in Figs. 17A-18B and [0180], [192]-[0193] of Hoffman, after a predetermined period of time, an area of the image may be digitally and/or automatically zoomed/focused and a time-weighted average of the stored gaze motion can be computed to automatically define a two dimensional area or a three dimensional surface with the image, where the extent area defines a box).
	map points of the robotic tool in a tool reference frame to a viewer reference frame of the viewer; ([0056] of the current Specification described “tool reference frame” as “If the user's gaze point is on an image of a robotically manipulated tool at the work site, then identification of the tool is readily performed by, for example, using conventional tool tracking techniques and a previously determined transform which maps points in each tool's reference frame to a viewer reference frame”, but does not explain what “tool reference frame” is.  Under BRI, the Examiner will interpret “tool reference frame” as respective positions of the information points of the robot.   Figs. 17A-18B and [0173]-[0176] of Hoffman, map points/position information point 1810 on the robotic arms/tools 510 where the centroid (tool centroid) 1701/”tool reference frame” for the robotic surgical tool may be determined from the respective position information points (Figs. 17A-17B and [0163]), to a viewer reference frame (fovea display frame of 650))
Even though Hoffman discloses of system selection of a “region-of-interest” which is associated with the user’s gaze viewing frame ([0078]-[0080] of Hoffman), but Hoffman does not specifically disclose “in response to receiving a user-selected action command, establish a fixed virtual constraint defined by the area or volume defining shape overlaid on the image and constrain movement of a robotic tool according to the fixed virtual constraint;” and “display an object, at least partially overlaid on the image, proximate to the robotic tool…, wherein the object includes text identifying the robotic tool;  perform an action indicated by the object at least partially overlaid on the image.”
	However, DiMaio discloses in response to receiving a user-selected action command, establish a fixed virtual constraint defined by the area or volume defining shape overlaid on the image and constrain movement of a robotic tool according to the fixed virtual constraint (Fig. 29 and [0186]-[0190] of DiMaio, virtual constraint 2902 overlaid on the surgical image that constraint the surgical gripper 2904’s movement to be confined within the boundaries of 2902, where once the surgeon selects a menu item to perform with the tool upon entering the Haptic guidance mode, the virtual fixture will present and allow the surgeon to adjust the boundary of the forbidden regions of the virtual fixture) and display an object, at least partially overlaid on the image, proximate to the robotic tool, wherein the object includes text identifying the robotic tool, (Fig. 23 and [0149] of DiMaio, menu system which contain text, e.g., flashlight or insert view commands are displayed near the surgical instrument 2104, in response to selection of the user, where the menu 2302 is overlaid on top of the surgical image.  As shown in Figs. 22C-23 and [0146]-[0152] of DiMaio, graphical too icons 2204 and 2206 indicates the type of surgical instruments the tools are and the menu 2302 of further control and/or functionality of the tool is context sensitive as being responsive to the type of the instrument 2104, hence it is an identification of the robotic tool) and perform an action indicated by the object at least partially overlaid on the image ( [0151]-[0153] of DiMaio, menu 2302 has two selectable options, option 1 a lapUS flashlight view or option 2 a LapUS inset view, such that if the surgeon chooses option 2 the action associated with this option is taken, “the surgeon may select the second option, the LapUS inset view. In the LapUS inset view, the ultrasound image is overlaid onto the endoscopic image within an inset window 2106 in the stereoscopic display at the surgical console. The LapUS inset window 2106 may be resized by using the MTMs. The LapUS inset window 2106 may also be moved to different positions within the display on the master console”)
Hoffman and DiMaio are analogous art because both references concern using surgical robotic tools to assistant medical procedure.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, with a reasonable expectation of success, at the time the invention was made to modify controlling robotic tool using eye gaze, as taught by Hoffman. One would have been motivated to modify Hoffman’s controlling robotic tool using eye gaze with the robotic virtual constrain as a safety measure to control robotic tools as taught by DiMaio because doing so to assistant surgeon to prevent over-penetration of the surgical tools (0096) of DiMaio.
Hoffman in view of DiMaio do not specifically disclose “determine a closest object to the tracked gaze point is the robotic tool based at least in part on the mapped points” and also as explained above in DiMaio, DiMaio discloses of displaying object associated with the robotic tool but based on detecting the robotic tool and Hoffman discloses of using gaze to control tools, but not “based on determining the robotic tool is the closest object.”
 	However, Buly discloses determine a closest object to the tracked gaze point is the robotic tool based at least in part on the mapped points (Claim 24 of Buly, highlight the closest latitudinal line relative to a tool that is positioned on the bone surface to assist the surgeon in determining when the surgeon has changed locations on the bone surface, where [0069] of Buly, “Target locations of the pelvis are digitized. On the display screen, the system preferably indicates where the pointer 120 has travelled and collected data acquisition points as by providing a visual colored point representation on the screen. In particular, zones which are suspected to be potential areas of impingement on the acetabular rim are digitized and morphed. Collecting a large amount of points in these areas will assure a high accuracy. Bone morphing for the pelvis is performed. Shading or some other type of indicator can be used to highlight the areas of the bone that have increased accuracy due to the physician having collected a number of data acquisition points in this region.”)
Hoffman and DiMaio and Buly are analogous art because both references concern using identification of elements in a viewing display.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, with a reasonable expectation of success, at the time the invention was made to modify finding and controlling tools using eye gaze, as taught by Hoffman. One would have been motivated to modify Hoffman’s finding and controlling tools using eye gaze with the robotic virtual constrain as a safety measure to control robotic tools as taught by DiMaio and trace the robotic tool being the closest to an mapped point on the target region as taught by Buly because doing so to save user time and effort and provide accuracy because user does not have to move around to find the closest object but the system is doing it for the user [0069] of Buly.  

 	Referring to claim 9, Hoffman in view of DiMaio and Buly disclose the medical robotic system of claim 8, wherein the text is displayed in a menu of available ones of a plurality of user selectable actions. (Fig. 23 and [0149] of DiMaio, menu system which contain text, e.g., flashlight or insert view commands are displayed near the surgical instrument 2104, in response to selection of the user, where the menu 2302 is overlaid on top of the surgical image)
	
 	Referring to claim 13, Hoffman in view of DiMaio and Buly disclose the medical robotic system of claim 3, wherein the gaze point is associated with the area or volume defining shape ([0160] of Hoffman, digital zoom portion fovea 650 follows the gaze of the user, and is represented by an area with boundaries such as a box, also as shown in Fig. 17A-18B), and wherein the processor is further programmed to:
	adjust an image characteristics of a region of interest defined by the area or volume defining shape; ([0160] of Hoffman, digital zoom portion fovea 650 follows the gaze of the user, and is represented by an area with boundaries such as a box, also as shown in Fig. 17A-18B),and
	display an image of the area or volume defining shape on an auxiliary viewer which is also displaying the image of the work site.  ([0155] of Hoffman, centering process of the system further adjust the digital panning of the camera to adjust the display image to an image position around the fovea in order to center the desired fovea position therein)

 	Referring to claim 15, Hoffman in view of DiMaio and Buly disclose the medical robotic system of claim 3, wherein the processor is programmed to constrain movement of a robotic tool such that the robotic tool is limited to moving within an area of the area or volume defining shape by preventing a tool from exiting the boundary defined by the area or volume defining shape. (Fig. 29 and [0186]-[0190] of DiMaio, virtual constraint 2902 overlaid on the surgical image that constraint the surgical gripper 2904’s movement to be confined within the boundaries of 2902, where once the surgeon selects a menu item to perform with the tool upon entering the Haptic guidance mode, the virtual fixture will present and allow the surgeon to adjust the boundary of the forbidden regions of the virtual fixture)

 	Referring to claim 18, Hoffman in view of DiMaio and Buly discloses the medical robotic system of claim 3, wherein the processor is programmed to adjust one of a size or a location of the area or volume defining shape drawn around the tracked gaze point when an indication for such adjustment is received after causing the area or volume defining shape to be drawn around the tracked gaze point on the viewer”.  (The [0091] of the specification describes that an indication for adjustment includes determining whether a confirmation (“Yes” or “No”) of the box is received from the user (block 5004, in figure 9), where the denial (a “No” to the confirmation) may take the form of a voice command “NO”, a voice command indicating a correctional action to be taken, user interaction with the UI input may provide “YES” and “NO” indications, and user interaction with one of the input devices 1031, 1032, alone or as part of a Graphical User Interface (GUI), may provide the correctional directions and/or sizing.  Thus, a broad, reasonable interpretation of receiving an indication for adjustment includes a confirmation or denial of the drawn box, which includes a voice command (“YES”, “NO”, a correctional action to be taken), user interaction with the UI input indicating “YES” or “NO”, or user interaction with an input device indicating the correctional action to be taken. Here, figure 3, and [0213] of Hoffman programmed (“a number of elements may be implemented in software and executed by a computer and its processor” [0213] of Hoffman) to adjust one of a size or a location of the box drawn around the tracked gaze point (the fovea 650, at figure 6A, is a “target window portion” (see [0041]-[0042] of Hoffman), “navigation window” ([0073] of Hoffman), or “extent area” ([0192] of Hoffman) which maps to the claimed “box”, where the location of the fovea may be adjusted- see [0180] of Hoffman, which describes that “as the surgeon’s gaze moves around the image 511N, the fovea 650 may digitally move as well to provide a magnified image where the surgeon is gazing”, “if the surgeon gazes in a location for a predetermined period of time, that area of the image may be digitally and/or mechanically automatically re-centered within the image 511N on the display devices 402L,402R”, “if instead the fovea 650 is in a fixed position in the center of the display, the surgeon's gaze off center of the image 511N for a predetermined period of time may shift the source area of interest to be in the center of the display within the fovea 650”.  Further, [0180] of Hoffman, where the as the surgeon’s gaze moves around the image, the fovea/area will digitally move to automatically re-center the image and the devices.)
 	Referring to claim 25, Hoffman in view of DiMaio and Buly disclose the medical robotic system of claim 3, wherein the processor is programmed to identify a user selection from among the plurality of user selectable actions by processing a command received at a user interface input. (Fig. 29 and [0186]-[0190] of DiMaio, virtual constraint 2902 overlaid on the surgical image that constraint the surgical gripper 2904’s movement to be confined within the boundaries of 2902, where once the surgeon selects a menu item to perform with the tool upon entering the Haptic guidance mode, the virtual fixture will present and allow the surgeon to adjust the boundary of the forbidden regions of the virtual fixture)

 	Referring to claim 32, Hoffman in view of DiMaio and Buly disclose the medical robotic system of claim 3, wherein constraining movement of the robotic tool according to the fixed virtual constraint comprises limiting a working end of the robotic tool to moving within the area or volume defining shape (Fig. 29 and [0186]-[0190] of DiMaio, virtual constraint 2902 overlaid on the surgical image that constraint the surgical gripper 2904’s movement to be confined within the boundaries of 2902, where once the surgeon selects a menu item to perform with the tool upon entering the Haptic guidance mode, the virtual fixture will present and allow the surgeon to adjust the boundary of the forbidden regions of the virtual fixture) while allowing a portion of the robotic tool disposed between the working end and a robotic arm of the medical robotic system to move outside the area or volume defining shape.  ([0186] of DiMaio, the virtual fixture 2902 only limits the movement of the surgical gripper 2904 in the upward and forward movement, but not when the surgical gripper moves backwards and/or downwards out of the virtual constrain and also any extended portion of the surgical gripper that is not within the virtual fixture 2902, such as the rest of the gripper arm that is extending beyond what is show in Fig. 29 is outside of the virtual fixture 2902)

 	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hoffman et al (US 20090248036 A1) in view of DiMaio et al (US 20090036902 A1) and in further view of Buly et al (US 20070249967 A1) and in further view of Gomez et al (US 20110040305 A1).
	Referring to claim 4, Hoffman in view of DiMaio and Buly disclose the medical robotic system of claim 3, wherein the processor is programmed to determine an association between the gaze point and the robotic tool: identify the robotic tool ([0047] and Fig. 4B of Hoffman, robotic tool 101); identify an input device associated with the robotic tool; (fig. 3 and [0065] of Hoffman, a pair of control input wrists and control input arms/robotic tools in workspace 316); automatically track movement of the robotic tool to maintain an image of the robotic tool within a field of view of an image capturing device image of the work site ([0065] and [0068]-[0069] of Hoffman, tracking system that tracks robotic tool in the viewing area).
	Hoffman in view of DiMaio and Buly do not specifically disclose “disassociate the robotic tool from an input device and associate another robotic tool to the input device.”
	However, Gomez discloses of disassociate a tool form the input device 108 and 109 and associate it with another instruments in the medical robotic system.  [0045] of Gomez.  
Hoffman and DiMaio and Buly and Gomez are analogous art because both references concern using identification of elements in a viewing display.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, with a reasonable expectation of success, at the time the invention was made to modify finding and controlling tools using eye gaze, as taught by Hoffman. One would have been motivated to modify Hoffman’s finding and controlling tools using eye gaze with the robotic virtual constrain as a safety measure to control robotic tools as taught by DiMaio and trace the robotic tool being the closest to an mapped point on the target region as taught by Buly and input device associated with controlling robotic tool taught by Gomez because doing so to provide desirable resolution to put the new articulated instrument into the configuration that the old articulated instrument was in before retraction so that the instrument appears in the same position in the field of view of an image capturing device and consequently, in an image that is captured by the image capturing device and displayed on a monitor to the surgeon.  ([0065] of Gomez)

  	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hoffman et al (US 20090248036 A1) in view of DiMaio et al (US 20090036902 A1) and in further view of Buly (US 20070249967 A1) and in further view of Na et al (US 20130293488 A1).
	Referring to claim 11, Hoffman in view of DiMaio and Buly disclose the medical robotic system of claim 3, wherein the tracked gaze point does not overlap with the object closest to the tracked gaze point and wherein the processor is programmed to: highlight in the image, the object closest to the tracked gaze point as determined by the gaze tracker on the viewer ([0069] of Buly).
Hoffman in view of DiMaio and Buly do not specifically discloses wherein the processor is programmed to: highlight in the image, the object closest to the tracked gaze point as determined by the gaze tracker on the viewer ([0069] of Buly) “after the user has gazed on the viewer for a second programmed period of time.”
However, Na discloses of highlighting a corresponding area or object/menu if the user focuses his gaze over the area or object/menu over a second predetermined time period.  [0104], [0143] and [0158] of Na.  
Hoffman and DiMaio and Buly and Na are analogous art because both references concern using identification of elements in a viewing display.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, with a reasonable expectation of success, at the time the invention was made to modify finding and controlling tools using eye gaze, as taught by Hoffman. One would have been motivated to modify Hoffman’s finding and controlling tools using eye gaze with the robotic virtual constrain as a safety measure to control robotic tools as taught by DiMaio and trace the robotic tool being the closest to an mapped point on the target region as taught by Buly and gaze tracking system used in medical systems with the showing a commend with intended object as taught by Na because doing so allow the user to correctly associated the viewing object with the user’s actions and allow the user to easily recognize the face that the user is watching the particular area.  ([0157] of Na.
	
 	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hoffman et al (US 20090248036 A1) in view of DiMaio et al (US 20090036902 A1) and in further view of Buly (US 20070249967 A1) and in further view of Na et al (US 20130293488 A1) and in further view of Yee et al (US 20110254865 A1).
	Referring to claim 12, Hoffman in view of DiMaio and Buly and Na disclose the medical robotic system of claim 11.  
Although Hoffman in view of DiMaio and Buly and Na discloses of highlight the near object based on the gaze position after a predetermined time ([0143] and [0158] of Na), but Hoffman in view of DiMaio and Buly and Na do not specifically disclose “wherein the processor is programmed to adjust a gaze point calibration of the gaze tracker when an indication for such adjustment is received after highlighting the object closest to the tracked gaze point on the viewer.”
	However, Yee discloses wherein the processor is programmed to adjust a gaze point calibration of the gaze tracker when an indication for such adjustment is received after highlighting the object closest to the tracked gaze point on the viewer because Yee discloses of a method of calibrate the user’s gaze point with an object, such as tracking and calibrate user's gaze associated with a moving carton/icon, where if the user's gaze is calibrated, then store the calibration data, And if the user's gaze is does not match the moving icon, then the icon keeps on moving until the gaze matches.   Hence Yee’s calibration starts after the user recognizes an element/image on the display using gaze because the system will need to track user’s gaze in relativity to the moving image in order to calculate the alignment needed for the calibration.  (Fig. 8 and [0021]-[0022] of Yee “a user may be prompted to follow a moving icon on the touchscreen 2, such as an image of a bee 9 as it moves about on the touchscreen display 2. At each instant, the mobile device 1 compares the image of the user's eyes obtained from the digital camera 3 to the location of the moving icon 9 on the display 2 to learn how to correlate the image of the user's eyes to a particular location on the display 2. Since the device processor knows where the image is on the touchscreen, the processor can calculate a difference or correction factor, or otherwise adjust the image analysis rules to bring the determined location and the actual location into alignment. Such a calibration/learning process may be used to develop a set of rules for analyzing user facial images to determine a focus of gaze, such as by using well known machine learning techniques and well known image recognition techniques.”)
Hoffman and DiMaio and Buly and Na and Yee are analogous art because both references concern using identification of elements in a viewing display.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, with a reasonable expectation of success, at the time the invention was made to modify finding and controlling tools using eye gaze, as taught by Hoffman. One would have been motivated to modify Hoffman’s finding and controlling tools using eye gaze with the robotic virtual constrain as a safety measure to control robotic tools as taught by DiMaio and trace the robotic tool being the closest to an mapped point on the target region as taught by Buly and gaze tracking system used in medical systems with the showing a commend with intended object as taught by Na and calibration indicator taught by Yee because doing so allow the user to correctly associate with the viewing object with the user’s gaze by calibrating user’s input to the desired object to minimize mis-touch or mis-select that object. [0016] of Yee.

 	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hoffman et al (US 20090248036 A1) in view of DiMaio et al (US 20090036902 A1) and in further view of Buly (US 20070249967 A1) and in further view of Bellettre et al (US 20100153076 A1).
 	Referring to claim 14, Hoffman in view of DiMaio and Buly disclose the medical robotic system of claim 3.  Hoffman in view of DiMaio and Buly do not specifically disclose “wherein the processor is programmed to constrain movement of a robotic tool such that the robotic tool is limited to moving outside an area of the area or volume defining shape by preventing the robotic tool from entering the boundary defined by the area or volume defining shape.”
	However, Bellettre further discloses wherein the processor is programmed to constrain movement of a robotic tool such that the robotic tool is limited to moving outside the area of the area or volume defining shape by preventing the robotic tool from entering the boundary defined by the area or volume defining shape.  (Bellettre discloses constrain the movement of the robotic tools according to the boundary of the virtual constrain from penetrating the virtual boundary with feedback from a haptic tool, e.g., can be tool working form outside of the virtual boundary that gets a warning from entering into the virtual boundary.  [0190] of Bellettre.)
Hoffman and DiMaio and Buly and Bellettre are analogous art because both references concern using identification of elements in a viewing display.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, with a reasonable expectation of success, at the time the invention was made to modify finding and controlling tools using eye gaze, as taught by Hoffman. One would have been motivated to modify Hoffman’s finding and controlling tools using eye gaze with the robotic virtual constrain as a safety measure to control robotic tools as taught by DiMaio and trace the robotic tool being the closest to an mapped point on the target region as taught by Buly and the robotic virtual constrain as a safety measure to control robotic tools of Bellettre because doing so to restrict where the robotic tools can be moved to in order to prevent any accident by the robotic tool from moving outside of desired area.  [0190] of Bellettre.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hoffman et al (US 20090248036 A1) in view of DiMaio et al (US 20090036902 A1) and in further view of Buly (US 20070249967 A1) and in further view of Yee et al (US 20110254865 A1).
Referring to claim 17, Hoffman discloses a medical robotic system (Hoffman discloses of a medical robotic system that tracks user’s gaze to perform certain function associated with robotic arts and patience.  [0043] of Hoffman) comprising: 
 	a viewer for displaying an image of a work site (as shown in Fig. 5A of Hoffman, displaying an image on a display); 
 	a gaze tracker for tracking a gaze point of a user on the viewer ([0043]-[0044] of Hoffman, eye tracking system tracks the gaze point/pupils of the user); and 
	a processor ([0068] of Hoffman, microprocessor 302) programmed to:
	draw an area or volume defining shape, overlaid on the image, in a position determined by the gaze tracker based on the tracked gaze point on the viewer after the user has gazed on the tracked gaze point on the viewer for a programmed period of time, (as shown in Figs. 17A-18B and [0180], [192]-[0193] of Hoffman, after a predetermined period of time, an area of the image may be digitally and/or automatically zoomed/focused and a time-weighted average of the stored gaze motion can be computed to automatically define a two dimensional area or a three dimensional surface with the image, where the extent area defines a box).
	Hoffman does not disclose “in response to receiving a user-selected action command, establish a fixed virtual constraint with respect to the area or volume defining shape overlaid on the image and constrain movement of a robotic tool according to the fixed virtual constraint.”
	However, DiMaio discloses in response to receiving a user-selected action command, establish a fixed virtual constraint with respect to the area or volume defining shape overlaid on the image and constrain movement of a robotic tool according to the fixed virtual constraint (Fig. 29 and [0186]-[0190] of DiMaio, virtual constraint 2902 overlaid on the surgical image that constraint the surgical gripper 2904’s movement to be confined within the boundaries of 2902, where once the surgeon selects a menu item to perform with the tool upon entering the Haptic guidance mode, the virtual fixture will present and allow the surgeon to adjust the boundary of the forbidden regions of the virtual fixture).
Hoffman and DiMaio are analogous art because both references concern using surgical robotic tools to assistant medical procedure.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, with a reasonable expectation of success, at the time the invention was made to modify controlling robotic tool using eye gaze, as taught by Hoffman. One would have been motivated to modify Hoffman’s controlling robotic tool using eye gaze with the robotic virtual constrain as a safety measure to control robotic tools as taught by DiMaio because doing so to assistant surgeon to prevent over-penetration of the surgical tools (0096) of DiMaio.
Hoffman in view of DiMaio do not specifically disclose “highlight an object closest to the tracked gaze point on the viewer”.
 	However, Buly discloses highlight an object closest to the tracked gaze point on the viewer” (Claim 24 of Buly, highlight the closest latitudinal line relative to a tool that is positioned on the bone surface to assist the surgeon in determining when the surgeon has changed locations on the bone surface, where [0069] of Buly, “Target locations of the pelvis are digitized. On the display screen, the system preferably indicates where the pointer 120 has travelled and collected data acquisition points as by providing a visual colored point representation on the screen. In particular, zones which are suspected to be potential areas of impingement on the acetabular rim are digitized and morphed. Collecting a large amount of points in these areas will assure a high accuracy. Bone morphing for the pelvis is performed. Shading or some other type of indicator can be used to highlight the areas of the bone that have increased accuracy due to the physician having collected a number of data acquisition points in this region.”)
Hoffman and DiMaio and Buly are analogous art because both references concern using identification of elements in a viewing display.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, with a reasonable expectation of success, at the time the invention was made to modify finding and controlling tools using eye gaze, as taught by Hoffman. One would have been motivated to modify Hoffman’s finding and controlling tools using eye gaze with the robotic virtual constrain as a safety measure to control robotic tools as taught by DiMaio and trace the robotic tool being the closest to an mapped point on the target region as taught by Buly because doing so to save user time and effort and provide accuracy because user does not have to move around to find the closest object but the system is doing it for the user [0069] of Buly.  
 	Although Hoffman initially shows the drawn box (the fovea 650, at figure 6A, is a “target window portion” ([0041]-[0042] of Hoffman), “navigation window” (see [0073] of Hoffman), or “extent area” ([0192] of Hoffman) which maps to the claimed “box”, where the location of the fovea may be adjusted- see [0180] of Hoffman, which describes that “as the surgeon’s gaze moves around the image 511N, the fovea 650 may digitally move as well to provide a magnified image where the surgeon is gazing”, “if the surgeon gazes in a location for a predetermined period of time, that area of the image may be digitally and/or mechanically automatically re-centered within the image 511N on the display devices 402L,402R”, “if instead the fovea 650 is in a fixed position in the center of the display, the surgeon's gaze off center of the image 511N for a predetermined period of time may shift the source area of interest to be in the center of the display within the fovea 650”), where a surgeon’s off-center gaze for a predetermined period of time is an indication that the surgeon wants to focus on a different area (or location) of interest, Hoffman does not explicitly teach adjusting the location of the drawn box “when an indication for such adjustment is received after causing the box to be drawn around the tracked gaze point on the viewer”.  That is, Hoffman in view of DiMaio and Buly do not disclose “initiate a calibration function” after highlighting the object to (as disclosed in Buly, the system highlights the closet object for recognition but Buly does not disclose any calibration function) adjust a gaze point and “when an indication for such adjustment is received after causing the area or volume defining shape to be drawn around the tracked gaze point on the viewer”. 
 	However, Yee discloses of initiate a calibration function” after highlighting the object to (as disclosed in Buly, the system highlights the closet object for recognition but Buly does not disclose any calibration function) adjust a gaze point and “when an indication for such adjustment is received after causing the area or volume defining shape to be drawn around the tracked gaze point on the viewer”. 
Because Yee discloses a method of calibrate the user’s gaze point with an object, such as tracking and calibrate user's gaze associated with a moving carton/icon, where if the user's gaze is calibrated, then store the calibration data, And if the user's gaze is does not match the moving icon, then the icon keeps on moving until the gaze matches.   Hence Yee’s calibration starts after the user recognizes an element/image on the display using gaze because the system will need to track user’s gaze in relativity to the moving image in order to calculate the alignment needed for the calibration.  (Fig. 8 and [0021]-[0022] of Yee “a user may be prompted to follow a moving icon on the touchscreen 2, such as an image of a bee 9 as it moves about on the touchscreen display 2. At each instant, the mobile device 1 compares the image of the user's eyes obtained from the digital camera 3 to the location of the moving icon 9 on the display 2 to learn how to correlate the image of the user's eyes to a particular location on the display 2. Since the device processor knows where the image is on the touchscreen, the processor can calculate a difference or correction factor, or otherwise adjust the image analysis rules to bring the determined location and the actual location into alignment. Such a calibration/learning process may be used to develop a set of rules for analyzing user facial images to determine a focus of gaze, such as by using well known machine learning techniques and well known image recognition techniques.”)
Hoffman and DiMaio and Buly and Yee are analogous art because both references concern using identification of elements in a viewing display.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, with a reasonable expectation of success, at the time the invention was made to modify finding and controlling tools using eye gaze, as taught by Hoffman. One would have been motivated to modify Hoffman’s finding and controlling tools using eye gaze with the robotic virtual constrain as a safety measure to control robotic tools as taught by DiMaio and trace the robotic tool being the closest to an mapped point on the target region as taught by Buly and calibration indicator taught by Yee because doing so allow the user to correctly associate with the viewing object with the user’s gaze by calibrating user’s input to the desired object to minimize mis-touch or mis-select that object. [0016] of Yee.
	
	Claims 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hoffman et al (US 20090248036 A1) in view of DiMaio et al (US 20090036902 A1) and in further view of Buly (US 20070249967 A1) and in further view of Julian (US 20130265227 A1).
Referring to claim 19, Hoffman in view of DiMaio and Buly disclose the medical robotic system of claim 3.  Even though Buly discloses of user input can be a cursor (as explained above) but Hoffman in view of DiMaio and Buly do not specifically “ wherein the gaze point is associated with a cursor, the processor is programmed to: display a cursor at the gaze point on the viewer; store a current position of the gaze point in memory; and perform an action related to a trajectory of the gaze point over the viewer.
However, Julian discloses associating user’s gaze with a cursor.  [0031] of Julian.  Further, Julian discloses of GUI rendering module 136 receives commands from input device driver to relocate the cursor to follow the position of the gaze.  [0044] of Julian, and [0093] of Julian discloses perform an action, such as moving the indicator to a predetermined direction from the position associated with the user’s point of gaze.
Hoffman and DiMaio and Buly and Julian are analogous art because both references concern using identification of elements in a viewing display.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, with a reasonable expectation of success, at the time the invention was made to modify finding and controlling tools using eye gaze, as taught by Hoffman. One would have been motivated to modify Hoffman’s finding and controlling tools using eye gaze with the robotic virtual constrain as a safety measure to control robotic tools as taught by DiMaio and trace the robotic tool being the closest to an mapped point on the target region as taught by Buly and indicator of what type of tools that is being used as taught by Goldberg with display a gaze cursor as a user input guide on screen taught by Julian because doing so allow the user to control selection of options without having to use user’s hands and also help prevent user from distraction of being blocked from accessing certain information within the GUI ([0004] of Julian.
	
 	Referring to claim 20, Hoffman in view of DiMaio and Buly and Julian disclose the medical robotic system of claim 19, wherein the processor is programmed to: cause the cursor to be automatically displayed at the tracked gaze point as determined by the gaze tracker on the viewer after the user has gazed on the viewer for a programmed period of time.  (as shown in Figs. 17A-18B and [0180], [193] of Hoffman, after a predetermined period of time, an area of the image may be digitally and/or automatically zoomed/focused and a time-weighted average of the stored gaze motion can be computed to automatically define a two dimensional area or a three dimensional surface with the image)
Referring to claim 21, Hoffman in view of DiMaio and Buly and Julian disclose the medical robotic system of claim 20, wherein the processor is programmed to adjust a gaze point calibration of the gaze tracker when an indication for such adjustment is received after causing the cursor to be drawn at the tracked gaze point on the viewer.  ([0007] of Julian discloses that the user can indicate or set a timer or a period of time for an action to take place.  [0085] of Julian discloses that a calibration period of the cursor, whether it is at the beginning of the user's interaction or every 10 seconds, includes the period of time which is set by the user)

Claims 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hoffman et al (US 20090248036 A1) in view of DiMaio et al (US 20090036902 A1) and in further view of Buly (US 20070249967 A1) and in further view of Yee et al (US 20110254865 A1) and in further view of Lemelson et al (US 20020105482 A1).
	Referring to claim 22, Hoffman in view of DiMaio and Buly and Yee disclose the medical robotic system of claim 17.  Hoffman in view of DiMaio and Buly and Yee do not specifically disclose wherein the gaze point is associated with the calibration function, and the processor is programmed to calibrate the tracked gaze point as determined by the gaze tracker with an actual gaze point of the user on the viewer. 
 However, Lemelson discloses of calibrate user's gaze by determining the actual position of the cursor and the actual output of the neural gaze.  [0100] of Lemelson.
Hoffman and DiMaio and Buly and Yee and Lemelson are analogous art because both references concern using identification of elements in a viewing display.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, with a reasonable expectation of success, at the time the invention was made to modify finding and controlling tools using eye gaze, as taught by Hoffman. One would have been motivated to modify Hoffman’s finding and controlling tools using eye gaze with the robotic virtual constrain as a safety measure to control robotic tools as taught by DiMaio and allow the robotic tools to be easily located by track that the robotic tool being the closet to a mapped object taught by Buly with input calibration method as taught by Yee with gaze calibration method taught by Lemelson because doing so calibrate gaze for more accurate gaze tracking functionality that is specially convenient for user to control the display environment that is hands-free ([0003] of Lemelson).
 	Referring to claim 23, Hoffman in view of DiMaio and Buly and Yee and Lemelson disclose the medical robotic system of claim 22, wherein the processor is programmed to calibrate the tracked gaze point as determined by the gaze tracker with the actual gaze point of the user on the viewer by sequentially displaying markers of a known position on the viewer and adjusting for errors between the known position and the tracked gaze point as determined by the gaze tracker.  (The current specification does not give “known” position as specific means, hence the Examiner will interpret the Known position as position the system recognizes to use to track gaze under BRI.  Further, Figs. 17A-18B and [0173]-[0176] of Hoffman, map points/position information point 1810 on the robotic arms/tools 510 where the centroid (tool centroid) 1701/”tool reference frame” for the robotic surgical tool may be determined from the respective position information points and can be the known position of the markers of the element in the gaze view to help with calibration of gaze and further [0100] of Lemelson discloses of the user is asked to follow a cursor where the error between the gaze/neural output and the actual cursor is used to calibrate the gaze position.  [0087] of Lemelson discloses in a Euclidean coordinates are used to help system track the “known” positions on the disclose and where the user’s gaze points are to calculate any correction vector)

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hoffman et al (US 20090248036 A1) in view of DiMaio et al (US 20090036902 A1) and in further view of Buly (US 20070249967 A1) and in further view of Lemelson et al (US 20020105482 A1).
Referring to claim 24, Hoffman in view of DiMaio and Buly disclose the medical robotic system of claim 3.  Hoffman in view of DiMaio and Buly do not specifically disclose wherein the processor is programmed to identify a user selection from among the plurality of user selectable actions by processing a voice command received at a microphone. 
However, Lemelson discloses of a voice or speech recognition using microphone.  [0183] of Lemelson.
Hoffman and DiMaio and Buly and Lemelson are analogous art because both references concern using surgical robotic tools to assistant medical procedure.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, with a reasonable expectation of success, at the time the invention was made to modify controlling robotic tool using eye gaze, as taught by Hoffman. One would have been motivated to modify Hoffman’s controlling robotic tool using eye gaze with the robotic virtual constrain as a safety measure to control robotic tools as taught by DiMaio and allow the robotic tools to be easily located by track that the robotic tool being the closet to a mapped object taught by Buly with using different input method such as voice or speech taught by Lemelson because doing so calibrate gaze for more accurate gaze tracking functionality.

Claims 5 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hoffman et al (US 20090248036 A1) in view of DiMaio et al (US 20090036902 A1) and in further view of Lemelson et al (US 20050206583 A1), hereinafter (Lemelson 2).
 	Referring to claim 5, Hoffman in view of DiMaio and Lemelson 2 disclose the medical robotic system of claim 31, wherein the processor is programmed to determine an association between the gaze point and the anatomical structure:  display a menu of available action commands; display the text associated with the anatomical structure; identify the anatomical structure. (Fig. 23 and [0149] of DiMaio, menu system which contain text, e.g., flashlight or insert view commands are displayed near the surgical instrument 2104, in response to selection of the user, where the menu 2302 is overlaid on top of the surgical image); capture an image of the anatomical structure,  ([0118]-[0119] of DiMaio, capture anatomical images) store the captured image ([0156] of DiMaio, storing images) 
generate a selectable icon associated with the stored captured image; (Fig. 6C and [0086] of Lemelson 2, generate selectable icon associated with the captured image, such as CAM1 icon for the stored image captured by camera) display icons indicating stored images of the anatomical structure; (Fig. 6C and [0086] of Lemelson 2, generate selectable icon associated with the captured image, such as CAM1 icon for the stored image captured by camera) and display selectable icons of stored captured images of the anatomical structure (Fig. 6C and [0086] of Lemelson 2, once the user selects the capture image from a particular device/camera, that stored image is superimposed onto the image of the current patient)

 	Referring to claim 31, Hoffman discloses a medical robotic system (Hoffman discloses of a medical robotic system that tracks user’s gaze to perform certain function associated with robotic arts and patience.  [0043] of Hoffman) comprising: 
 	a viewer for displaying an image of a work site (as shown in Fig. 5A of Hoffman, displaying an image on a display); 
 	a gaze tracker for tracking a gaze point of a user on the viewer ([0043]-[0044] of Hoffman, eye tracking system tracks the gaze point/pupils of the user); and 
	a processor ([0068] of Hoffman, microprocessor 302) programmed to:
	draw a box, overlaid on the image, in a position determined by the gaze tracker on the viewer after the user has gazed on the tracked gaze point on the viewer for a programmed period of time, (as shown in Figs. 17A-18B and [0180], [192]-[0193] of Hoffman, after a predetermined period of time, an area of the image may be digitally and/or automatically zoomed/focused and a time-weighted average of the stored gaze motion can be computed to automatically define a two dimensional area or a three dimensional surface with the image, where the extent area defines a box).
	Hoffman does not disclose “in response to receiving a user-selected action command, establish a fixed virtual constraint with respect to the box and constrain movement of a robotic tool according to the fixed virtual constraint” and “display an object proximate to an anatomical structure, wherein the object includes text, and wherein the object is associated with the anatomical structure; and perform an action indicated by the object.”
	However, DiMaio discloses in response to receiving a user-selected action command, establish a fixed virtual constraint with respect to the box and constrain movement of a robotic tool according to the fixed virtual constraint (Fig. 29 and [0186]-[0190] of DiMaio, virtual constraint 2902 overlaid on the surgical image that constraint the surgical gripper 2904’s movement to be confined within the boundaries of 2902, where once the surgeon selects a menu item to perform with the tool upon entering the Haptic guidance mode, the virtual fixture will present and allow the surgeon to adjust the boundary of the forbidden regions of the virtual fixture) and display an object proximate to an anatomical structure, wherein the object includes text, and wherein the object is associated with the anatomical structure; (Figs. 24D and 25D of DiMaio, where the menu options/objects 2502, 2503, 2445A-2445C which is located proximate to the anatomical structure 2432, where the objects includes text, such as “skin” and the “skin” option is associated with the anatomical structure of 2432) and perform an action indicated by the object ( [0151]-[0153] of DiMaio, menu 2302 has two selectable options, option 1 a lapUS flashlight view or option 2 a LapUS inset view, such that if the surgeon chooses option 2 the action associated with this option is taken, “the surgeon may select the second option, the LapUS inset view. In the LapUS inset view, the ultrasound image is overlaid onto the endoscopic image within an inset window 2106 in the stereoscopic display at the surgical console. The LapUS inset window 2106 may be resized by using the MTMs. The LapUS inset window 2106 may also be moved to different positions within the display on the master console”)
Hoffman and DiMaio are analogous art because both references concern using surgical robotic tools to assistant medical procedure.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, with a reasonable expectation of success, at the time the invention was made to modify controlling robotic tool using eye gaze, as taught by Hoffman. One would have been motivated to modify Hoffman’s controlling robotic tool using eye gaze with the robotic virtual constrain as a safety measure to control robotic tools as taught by DiMaio because doing so to assistant surgeon to prevent over-penetration of the surgical tools (0096) of DiMaio.
Hoffman in view of DiMaio do not specifically disclose “display a stored captured image by superimposing the stored captured image over a currently displayed image of the anatomical structure.”
	However, Lemelson 2 discloses a stored captured image by superimposing the stored captured image over a currently displayed image of the anatomical structure; (Fig. 6C and [0086] of Lemelson 2,  once the user selects the capture image from a particular device/camera, that stored image is superimposed onto the image of the current patient)
Hoffman and DiMaio and Lemelson 2 are analogous art because both references concern using surgical robotic tools to assistant medical procedure.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, with a reasonable expectation of success, at the time the invention was made to modify controlling robotic tool using eye gaze, as taught by Hoffman. One would have been motivated to modify Hoffman’s controlling robotic tool using eye gaze with the robotic virtual constrain as a safety measure to control robotic tools as taught by DiMaio  and superimpose one image onto the image of the anatomical structure taught by Lemelson 2 because doing so to allow the user to easily select the desired area of anatomical structure with an overlay of the particular desired area to efficiently provide surgeons with accurate critical medical information. ([0005] of Lemelson 2).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ambrus et al (US 20160179336 A1):  a method, implemented in a visualization device, to assist a user in placing 3D objects. In certain embodiments the method includes displaying, on a display area of the visualization device, to a user, various virtual 3D objects overlaid on a real-world view of a 3D physical space. The method can further include a holding function, in which a first object, of the various virtual 3D objects, is displayed on the display area so that it appears to move through the 3D physical space in response to input from the user, which may be merely a change in the user's gaze direction. A second object is then identified as a target object for a snap function, based on the detected gaze of the user, the snap function being an operation that causes the first object to move to a location on a surface of the target object.

Hennessey (US 20100295774 A1):  A system for automatic mapping of eye-gaze data to hypermedia content utilizes high-level content-of-interest tags to identify regions of content-of-interest in hypermedia pages. User's computers are equipped with eye-gaze tracker equipment that is capable of determining the user's point-of-gaze on a displayed hypermedia page.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145